Case 19-13770-|\/|Al\/| Doc 4 Filed 03/25/19 Page 1 of 24

Fil| in this information to identify the case:

Eag|e Art Academy, lnc.
Southern

Debtor

District of F|°nda
(State)

United States Bankruptcy Court for the:

 

Case number
(lf known)

 

 

El check ifthis is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY unsecured claims and Part 2 for creditors with NONPRiOR|TY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206AlB) and on Schedule G: Executory Contracts and Unexpired Leases
(Officia| Form 2066). Number the entries in Parts 1 and 2 in the boxes on the left. |f more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

m List Al| Creditors with PR|OR|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
El No. Go to Part 2.
Yes. Go to line 2.

 

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. if the debtor has more than
3 creditors with priority unsecured claims, Hll out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

Barlett, Maria M

 

11775 Laurel Valley Circle
Wellington, FL 33414

 

Date or dates debt was incurred

June - August 2018

 

Last 4 digits of account

number ___ ____ _

Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( g §)

 

Tota| claim Priority amount
m Priority creditor’s name and mailing address As of the petition filing date, the claim is: $996.71 $ 996.71
' Check all that app/y.
2180 vvhite Pine circle Am C n C°".“".ge“‘
Cl Unliquidated
Greenacres, FL 33415 g Disputed
Date or dates debt was incurred Bgs[i 'ffr §&laim:
0 ~ Pa roll
June -August 2018 z § Y
Last 4 digits of account ls the claim subject to offset?
number ` ___ ____ _ NO
. . m Yes
Specify Code subsection of PR|OR|TY unsecured
ciaim: 11 u,s,c. § 507<a)( 4 a)
m Priority creditor’s name and mailing address As of the petition filing date, the claim is: $6,313.48 $ 6,313.48
' Check all that app/y.
10403 Carmen Lane n C°'?““_Qe"f
Ro al Paim Beach FL 33411 m U""qu‘d""‘ed
y v Disputed
Date or dates debt was incurred B§sis for the claim]§ l l
June - August 2018 mpoyee ' aYrO
Last 4 digits of account ls the claim subject to offset?
number ___ __ _ m No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
ciaim: 11 u.s.C. § 507(3)( 4a )
a Priority creditor’s name and mailing address As of the petition filing date, the claim is: $ 6’266_04 $ 6,266.04

 

Check all that app/y.

U Contingent

a Unliquidated
Disputed

Basis for the claim:

EmplO\/ee ~ Pavroll

ls the claim subject to offset?
No
C\ Yes

 

Ofl"lcia| Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

page 1 of :Z_'"{d

CaS€ 19-13770-|\/|A|\/|

Debtor Eagle Art Academy, lnc.

Doc 4 Filed 03/25/19 Page 2 of 24

Case number (irknewni

 

Name

Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim g Priority amount
2.¢1 Priority creditor’s name and mailing address $ 3’990_00 $ 3’990_00
As of the petition filing date, the claim is:
Check all that app/y.
Berrie, Don na m C°"““ge‘“
El unliquidated
20563 S. Charleston Disputed
Boca Raton, FL 33434
Date or dates debt was incurred %arsligi%'§t/%eeclaim:payrol l
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number __ ___ _____
Specify Code subsection of RlORlTY unsecured
claim: 11 u.s.c. § 507(e)( 31
2._5 Priority creditor’s name and mailing address $ 5’468_80 $ 5,468_80
As of the petition filing date, the claim is:
Check all that apply.
Blood, Monique S n gopti"%€?fd
. n iqui a e
1690 Ripley Run m Disputed
Wel|ington, FL 33414
Date or dates debt was incurred Basis for the claim:
June _ August 2013 Emr)lovee ~ pavroll
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u,s.c. § 507(3)( 4 az
2._6 Priority creditor’s name and mailing address $ 15'833_36 $ 15’833_36
As of the petition filing date, the claim is:
Check all that apply.
Blount, Gregory James El contingent
760 NW 4ih Court m §§S‘§uj§§‘ed
Boca Raton, FL 33432
Date or dates debt was incurred BaEsis fcir the claim: P l l
m 0 ee - a rO
June -Auque12018 p Y Y
Last 4 digits of account ls the claim subject to offset?
number _ _ _ _____
Specify Code subsection of PR|OR|TY unsecured
eiaim: 11 u.s.c. § 507(e)( 4 aj
2._7 Priority creditor’s name and mailing address _ _ _ _ _ _ $ 120.00 $ 120.00
As of the petition filing date, the claim is:
Check all that apply.
Broderustacev ' m Confingent
740 l\llalibu Bav Drive, Apt 304 unliquidated
West Palm Beach, FL 33401 D‘Sp“‘ed
Date or dates debt was incurred BaEsis fir the claimi] l l
m O ee - a rO
June - August 2018 p Y Y
Last 4 digits of account ls the claim subject to offset?
number __ ___ _
Specify Code subsection of PR!OR!TY unsecured
ciaim: 11 u.s.c. § 507(e)( 4 35

 

Official Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

 

pagelofzj'

CaS€ 19-13770-|\/|A|\/|

Debmr Eagle Art Academy, lnc.

Case number (i/l<riewn)

 

Name

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 3 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim l Priority amount
2._8_ l Priority creditor’s name and mailing address $ 7’083_36 $ 7,083_36
As of the petition filing date, the claim is:
Check all that app/y.
Chase, Melinda g SO|F_‘""_%€TC‘
n iqui a e
17143 esrci Road N. a Disputed
Loxahatchee, FL 33470
Date or dates debt was incurred BaEsis f%_r the claim: 1 1
m O ee - r
June - August 2018 p y pay 0
Last 4 digits of account ls the claim subject to offset?
number ____________ m No
. . m Yes
Specify Code subsection o PR|OR|TY unsecured
claim: 11 u.s.c. § 507(3)( ' ja
23 Priority creditor’s name and mailing address $ 7’333_36 $ 7’333_36
As of the petition filing date, the claim is:
Cook, Henry check a//thar app/y.
c/o Scott Waqner & Assoc PA g S:|'i‘§:§|:lt‘;d
250_ s. Cenirei Blvd., #104-A n Disputed
Jupiter, FL 33458
Date or dates debt was incurred gansli) fg§/tléeaclaim: a roll
June -Augue12018 p Y
Last 4 digits of account ls the claim subject to offset?
number _ _ _ m No
. . n Yes
Specify Code subsection QLLP ORlTY unsecured
claim: 11 U.S.C. § 507(a)(
2.1_0 Priority creditor’s name and mailing address $ 6,012_88 $ 6’012_88
_ _ _ As of the petition filing date, the claim is:
Cunningham, Christina cheek e//therepp/y.
c/o Scott Waqner & Assoc PA g Cor}tin_genf
250 s. Cenirei Bivd., #104-A n gi';‘§uj§§‘ed
Jupiter, FL 33458
Date or dates debt was incurred B§sis ior the claim:
mp oyee a payroll
June - Auqust 2018
Last 4 digits of account is the claim subject to offset?
number ____ ___ ____ Kl No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a) ( 4 a)
211 Priority creditor’s name and mailing address
Fiebach Emma As of the petition filing date, the claim is: $ 6’833'33 $ 6’833'33
’ Check all that apply.
c/o Scott Wadner & Assoc PA g Comingem
250 S. Central Blvd., #104-A CI upiiquideied
Jupiier, Fi_ 33458 9 D'Spu*ed
Date or dates debt was incurred §asislfor the claim:» l l
June - August 2018 mp °Yee ' PaYrO
Last 4 digits of account ls the claim subject to offset?
number ___ __ ____ K] No
. . n Yes
Specify Code subsection of PRlORtTY unsecured
eiaim: 11 u.sc. § 507(e> (4 ai

 

 

 

 

 

thcial Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page§ of '_Z_`f

CaS€ 19-13770-|\/|A|\/|

center Eag|e Arf Academy, lnc.

Case number (irl<nawn)

 

Name

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 4 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim_ Priority amount
2.'i_2! Priority creditor’s name and mailing address $ 7,000_00 $ 7’000_00
As of the petition filing date, the claim is:
Georgopulos, Yvonne check all that app/y,
c/o Scott Waqner & Assoc PA n goplln%ertlfd
n iqul a e
250_ S. Central Blvd., #104-A m Disputed
Jupiter, FL 33458
Date or dates debt was incurred B srils f ratheecélaim<;51 rol l
June-August 2018 p Y P Y
Last 4 digits of account ls the claim subject to offset?
number __ _ _ m No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )
213 Priority creditor’s name and mailing address $ 1,270_50 $1,210_50
As of the petition filing date, the claim is:
Check all that app/y.
Guzman, Luz n Contingent
4623 H " L k D . Un|iquidated
0 y a e nve n Disputed
Lake Worth, FL 33463
Date or dates debt was incurred Bés&i)f_pé §§lainb
ayroll
June - August 2018 59
Last 4 digits of account ls the claim subject to offset?
number _ _ _ Zl No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )
214 Priority creditor’s name and mailing address $ 5,666_67 $ 5,666_67
_ _ As of the petition filing date, the claim is:
Heinonen, Mari check a// that app/y.
c/o Scott Waciner & Assoc PA g COijfiri_genl
250 s. central Blvd., #104_A m gy$'§u‘;fj‘ed
Jupiter, FL 33458
Date or dates debt was incurred Basis for the claim:
June -August 2018 employee* PaYl'Oll
Last 4 digits of account ls the claim subject to offset?
number _ _ _ m NO
. . L:l Yes
Specify Code subsection off IOR|TY unsecured
claim: 11 U.S.C. § 507(a)(
2.1_5 Priority creditor’s name and mailing address $ 6’666_68 $ 6,666_68
As of the petition filing date, the claim is:
_ Check all that apply.
lrizarry, Jeffry g Comingem
2209 Amesbury Ct. unliquidated
Wellington, FL 33414 Dlspufed
Date or dates debt was incurred Ba]s::ir%lf)%(t)h§eec|e in'i: Payroll
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _ K| No
. . m Yes
Specify Code subsection of PR!ORITY unsecured
claim: 11 u.s.c. § 507(a)( 4a )

 

 

Offlcial Form 206E/F

 

Schedule ElF: Creditors Who Have Unsecured Claims

page [1{_ OfZ:f

CaS€ 19-13770-|\/|A|\/|

Debtor Eagle Art Academy, lnc.

Case number tirknawn)

 

Name

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 5 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim ` Priority amount
2.16| Priority creditor’s name and mailing address $ 802_75 $ 802.75
As of the petition filing date, the claim is:
Check all that apply.
lssurdatt-Hafeez. Ruth Ann n S:|l:ggg:';;d
7374 Brunswick Circle g mspqu
Boynton Beach, FL 33472
Date or dates debt was incurred Basis for the claim:
June - August 2018 EmPlOY€@ * PaYrOll
Last 4 digits of account ls the claim subject to offset?
number _ _ _ m No
Cl Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U. S C § 507(a)(4 a)
217 Priority creditor’s name and mailing address $ 6'666_68 $ 6,666_68
As of the petition filing date, the claim is:
Check al/ that apply.
Kireehenbaum. ivlark Adam § gaggggquéd
2170 Polo Gardens Drive #207 ij Disputed
Welllngton, FL 33414
Date or dates debt was incurred B§:sisO r the claim: Pa roll
June - Augue12018 Y
Last 4 digits of account ls the claim subject to offset?
number _ _ _ m No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a >
218 Priority creditor’s name and mailing address $ 8’349_20 $ 8,349_20
As of the petition filing date, the claim is:
Check all that apply.
Kolbenschlag, Kristin § contingent
73 l_ariai circle m g;'§u\;;’j*ed
Boca Raton, FL 33487
Date or dates debt was incurred Ba%s fog-the claim:
mpo ee ~ payroll
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _ @ No
. . L_.l Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )
219 Priority creditor’s name and mailing address
Martine"i Krista J As of the petition filing date, the claim is: $ 5’959'04 $ 5'959'04
’ ' Check all that applyl
c/o Scott Waqner & Assoc PA g Commgem
250 S. Central Blvd., #104-A Cl unliquidated
Jupiter, FL 33458 '3 Dispufed
Date or dates debt was incurred B}§sis0 or the ec|ai lm:
- `payroll
June - August 2018
Last 4 digits of account is the claim subject to offset?
number _ _ _ K] NO
m Yes
Specify Code subsection ca §RlORlT‘.' unsecured
claim: 11 U. S. C § 507(a)( )

 

 

Offlcial Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page§ Of`_Z_“.?L

CaS€ 19-13770-|\/|A|\/|

Debior Eagle Art Academy, lnc.

Name

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 6 of 24

Case number (ifknawn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
Priority creditor’s name and mailing address $ 4’646_40 $ 4’646_40
As of the petition filing date, the claim is:
Check all that apply.
Matta, Mil'a g Contingent
6857 Hendry Drive m §i';'§;;§j‘ed
Lake Worth, FL 33463
Date or dates debt was incurred eli-1 the claim:
oyee - payroll
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection o PR|OR|TY unsecured
claim: 11 u,s.c. § 507(a)( a )
221 Priority creditor’s name and mailing address $ 3’600_00 $ 3,600_00
As of the petition filing date, the claim is:
Check all that apply.
McCoy, Pamela cl C°'}ti"$e"t
127 V. t C. l U Unliquidated
'C Ory lrc e Cl Disputed
Boynton Beach, FL 33436
Date or dates debt was incurred Ba;i[sl fo]r<t)he cleaim: rel 1
e - a
June -Auguei 2018 p Y P Y
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection of PRlCR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )
222 Priority creditor’s name and mailing address $ 6,833_33 $ 6’833_33
_ As of the petition filing date, the claim is:
Mia, Rokshana check a// that app/y
c/o Scott Waqner & Assoc PA 5 COr_ifl'n_Qeilt
250 s. central Blvd., #104-A m gfs'giuut;’j*ed
Jupiter, FL 33458
Date or dates debt was incurred gr?lsii_g>r teh§ claima: rel l
June -August 2018 p Y p Y
Last 4 digits of account ls the claim subject to offset?
number _ _ __
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( 4a )
22 Priority creditor’s name and mailing address
As of the petition filing date, the claim is: s 7‘000'00 $ 7’000'00
_ _ _ Check all that apply.
Mi|lard, William 1 g Comingem
9811 Spanlsh isles Drive unliquidated
Boca Raidn, Fl_ 33496 9 D'Spu‘ed
Date or dates debt was incurred Basis foithe claim:
June _ August 2018 emp OY@@ ~ PaYrOll
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection of PR!OR!TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )

 

 

Ofl"lcial Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

pagel¢?_ szj'

CaS€ 19-13770-|\/|A|\/|

Debtor Eagle Arts Academy, lnc.

Doc 4 Filed 03/25/19 Page 7 of 24

Case number (irl<nown>

 

Name

Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
224 Priority creditor’s name and mailing address $ 6,916_67 $ 6’916_67
_ As of the petition filing date, the claim is:
0rtiz, Marlene check a//lliatapp/y.
c/o Scott Wadner & Assoc PA § 3:|':;‘:%:':;(!
250 s. central Blvd., #104-A g Disputed
Jupiter, FL 33458
Date or dates debt was incurred BaEsis f r the claim: l l
June - August 2018 mp Oyee peler
Last 4 digits of account ls the claim subject to offset?
number _ _ __
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a )
2.25| Priority creditor’s name and mailing address $ 2,042.32 $ 2,042-32
As of the petition filing date, the claim is:
Check all that apply.
Rieh. Rdbert i_ee 9 ggg;ggg;i;;d
922 SW11th Terrace Disputed
Delray Beach, FL 33444
Date or dates debt was incurred Basis foithe claim:
emp oyee - payroll
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _ _
Specify Code subsection ohi;_RlORlTY unsecured
claim: 11 U.S.C. § 507(a)( )
226 Priority creditor’s name and mailing address $ 8,333_32 $8,333_32
As of the petition filing date, the claim is:
Check all that apply.
RUSSO. JOSeDh A n Contingent
712 sunnv Pine vvav. A-2 g;'§u‘;§jted
Greenacres, FL 33415
Date or dates debt was incurred em ath;§laim: a roll
June -August 2018 p y p y
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( )
227 Priority creditor’s name and mailing address 0 _
:l As of the petition filing date, the claim is: $ 7’000'00 $ 7’0 o 00
_ Check all that apply.
Rverson. Anita _ C] Com;ngem
12262 Areaca Drive unliquidated
vvellingtdn, Fi_ 33414 n Disputed
Date or dates debt was incurred %ar§islfg t.t_izeec_|aim:at rel l
June -August 2018 p Y p Y
Last 4 digits of account ls the claim subject to offset?
number _ _ _
Specify Code subsection of PRiCRi`i"r' unsecured
claim: 11 u.s.c. § 507(a)( 4a l

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

adjofo

CaS€ 19-13770-|\/|A|\/|

Debto, Eagle Art Academy, lnc.

Case number (i/l<nown)

 

Name

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 8 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
2281 Priority creditor’s name and mailing address $ 1 ’095_25 $ 1,095_25
As of the petition filing date, the claim is:
Check all that apply.
seardaoeione Deborah .l § S:Ef':§;'ti;d
1660 Renaissance Commons. #2504 Diquuted
Boynton Beach, FL 33426
Date or dates debt was incurred Ba§i[s\fq(t>h claim:
ee - a roll
June-August 2018 p § p y
Last 4 digits of account ls the claim subject to offset?
number _ _ ____ No
. . m Yes
Specify Code subsection ca §_RIORITY unsecured
claim: 11 U.S.C. § 507(a)( )
229 Priority creditor’s name and mailing address $ 7’333_33 $ 7’333_33
` As of the petition filing date, the claim is:
Check all that apply.
Searing, Colleen m C<>'_ifl"_genf
1322 Denlow Lane g:;qu`;;j:ted
Royal Palm Beach, FL 33411
Date or dates debt was incurred Basis for the claim:
June - August 2018 €mPlOY€€ ~ PaYl”Oll
Last 4 digits of account ls the claim subject to offset?
number _ _ _ No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( 4a )
2.§0 Priority creditor’s name and mailing address $ 6,505_16 $ 6’505_16
As of the petition filing date, the claim is:
Check all that apply.
Summerlin, Amy g contingent
3196 N. dod Road, Api 6201 m g;';)quj§j‘ed
West Palm Beach, FL 33411
Date or dates debt was incurred Basiesnforlttci)e celaeim: a roll
June-August 2018 p Y p y
Last 4 digits of account ls the claim subject to offset?
number _ _ _ K] NO
. . n Yes
Specify Code subsection of PR|OR|TV unsecured
claim: 11 u.s.c_ § 507(a)( 4a )
2.§1 Priority creditor’s name and mailing address As of the etition min date the claim is_ $ 6,833_67 $ 6’833_67
Talerico Sommer D ‘° 9 ’ '
’ Check a// that apply.
c/o Scott Waoner & Assoc PA C| Comingem
250 S. Central Blvd., #104-A g unliquidated
Jupiter, FL 33458 D'Sp“led
Date or dates debt was incurred BMRI'CWP€<§aiB‘a§/rol l
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _ K] NO
. . U Yes
Specify Code subsectlon of PRlORiTY unsecured
claim: 11 u.s.c. § 507(a) (4el )

 

Ofl"lcla| Form ZOGE/F

Schedule ElF: Creditors Who Have Unsecured Claims

 

pageq_az?of _Z_(“'//

CaS€ 19-13770-|\/|A|\/|

Debtor Eagle Art Academy, lnc.

Case number (ifl<nown)

 

Name

Additional Fage

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 9 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
2.§2| Priority creditor’s name and mailing address 3 4,711.56 $ 4,711.56
As of the petition filing date, the claim is:
Check all that apply.
Veqa Rosa n Contingent
1313:; 55th R d N Ei unliquidated
03 El Disputed
West Palm Beach, FL 33411
Date or dates debt was incurred Basis fij_r the claim:
emp oyee payroll
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ __ ____ m No
. . |;l Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4a)
2.§3 Priority creditor’s name and mailing address $ 1,248_00 $ 1,248_00
As of the petition filing date, the claim is:
Check a// that apply.
viliedas santos. lvonne g S:H§:§:';;d
1200 Watervvay Vi||age Court, #1117 g Disputed
Greenacres, FL 33413
Date or dates debt was incurred Basis or the claim:
emp oyee payroll
June - August 2018
Last 4 digits of account is the claim subject to offset?
number _ _ _ m No
. . m Yes
Specify Code subsection of P lOR|TY unsecured
claim: 11 u.s.c. § 507(a)( 4 )
2.§4 Priority creditor’s name and mailing address $ 11350_00 $ 1,350_00
As of the petition filing date, the claim is:
Check all that apply.
Weiss. charles L g Comln_genl
12140 eetn Plaoe N g:;,quj§jied
West Palm Beach, FL 33411
Date or dates debt was incurred Basis ]f_or the claim: l l
June - August 2018 emp OYee loaer
Last 4 digits of account ls the claim subject to offset?
number _ _ _ K] NO
. . m Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 u.s.c. § 507(a) (4a )
2.§5 Priority creditor’s name and mailing address
As of the petition filing date, the claim is: $ 4’654'00 $ 4’654'00
_ _ Check all that apply.
We|ch, Vivlan g Contingem
2412 AV€UU€ S L_ai Unliquidated
Lake Worth, l=l_ 33404 5 Disputed
Date or dates debt was incurred B%sljsl§ii'()t§}ee<§ai@'a_yrol l
June - August 2018
Last 4 digits of account ls the claim subject to offset?
number _ _ _ NO
. . n Yes
Specify Code subsection o PRtORlTY unsecured
claim: 11 u.s.c. § 507(a)( a )

 

 

Official Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page §j_ of _Z_e\l['

CaS€ 19-13770-|\/|A|\/|

Debtor Eagle Art Academy, lnc.

Case number (ifkndwn)

 

Narne

Additional Page

 

 

 

 

 

Doc 4 Filed 03/25/19 Page 10 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount 7
2.:_56 Priority creditor’s name and mailing address $ 5,150_04 $ 5’150_04
As of the petition filing date, the claim is:
Check all that apply.
willee. Kevin Cl Colmin%enf
. . Un iqui ated
5183 Plnetree Drlve m Disputed
Delray Beach, FL 33484
Date or dates debt was incurred Basis for the claim:
June - Augu312018 emolovee - oavroll
Last 4 digits of account ls the claim subject to offset?
number _ _ __ No
. . m Yes
Specify Code subsection ofd=’§lOR|TY unsecured
claim: 11 U.S.C. § 507(a)( )
2._ Priority creditor’s name and mailing address $ $
As of the petition filing date, the claim is:
Check all that apply.
El Contingent
Unliquidated
Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ _ _ El No
. . m Yes
Specify Code subsection of PRlORlTY unsecured
claim: 11 U.S.C. § 507(a)( )
2._ i Priority creditor’s name and mailing address $
As of the petition filing date, the claim is:
Check all that apply.
m Contingent
Unliquidated
Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ _ _ n No
. . n Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( )
2._ Priority creditor’s name and mailing address $ $
As of the petition filing date, the claim is:
Check all that apply.
l:i Contirlgent
El unliquidated
E] Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ _ _ m NO
. . l;l Yes
Specify Code subsection of PRlORlTY unsecured
claim: 11 U.S.C. § 507(a)( )

 

 

Official Form 206E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page'j(§ of _Z_\f

Case 19-13770-|\/|Al\/| Doc 4 Filed 03/25/19 Page 11 of 24

D®wr Eagle Arts Academy

Case number (irknawn)

 

NB|T\B

m List All Creditors with NONPR|OR|TY Unsecured Claims

 

§ Nonpriority creditor’s name and mailing address

 

 

 

 

 

 

 

PO BOX 6939

 

Cleveland, OH 44101-1939

 

2 0 l 8
Date or dates debt was incurred

0365

Last 4 digits of account number

§E| Nonpriority creditor’s name and mailing address
A & S Transportat: ion

 

649 Fifth Avertue Soul;h

 

 

§ Nonpriority creditor’s name and mailing address
Age of learning for Schools, Inc

 

101 N. Brarto`l Blvd 8l;h Floor

 

Glendale, CA 91203

 

Last 4 digits of account number

§ Nonpriority creditor’s name and mailing address
Apple Financial

Date or dates debt was incurred 5 l 2 0 l 8

 

PO BOX 458

 

Souderton, PA 18964-0458

 

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. lf the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additional Page of Part 2.

Amount of claim

 

 

 

 

n Contingent
El unliquidated
n Disputed

Basis for the claim:

ls the claim subject to offset?

a No
n Yes

Check all that apply.
U Contingent
l:l unliquidated

As of the petition filing date, the claim is:

Check all that apply.
l:.l Contingent
[] Unliquidated
n Disputed

As of the petition filing date, the claim is: $]_ l 4 94 _ 2 0
Act ive Alarms Inc . Check all that app/y- 3
_ v l:l Contingent
7512 DI` . Phlll lpS B]_Vd SU.`LC€ 5 0 - 5 03 n Un|iquidafed
l:] Disputed
Orlando, Fl 32819
Basis for the claim:
Date or dates debt was incurred Aprl l _ July 2 0 l 8.“1; claim Subje°t t° °ffset?
1 o
Last 4 digits of account number ___ _ __ _ El Yes
§ Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: $8 l 54 9 ~ 0 0
Aml; rust North America Check all that apply. $
C\ Contingent
PO Box 6 9 3 9 El unliquidated
n Disputed
Clevel&l'ld, OH 44101-1939
Basis for the claim:
Date or dates debt was incurred 2 0 l 7 lathe claim subject t° °ffset?
w . No
Last 4 digits of account number §§ ,_. ~ l:l Yes
§ Nonpriority Credif°"'$ name and mailing address As of the petition filing date, the claim is: $84 5 . 00
Amt rust North Ameri ca Check all that apply. $

 

$ 315'7, 422 .50

 

Naples' Fl n Disputed
Basis for the claim:
Date or dates debt was incurred 12 /2 0 17 ~ 07 / 2 0 18lthe claim subject to offset?
Last 4 digits of account number ___ ____ ___ ____ $;s

$

 

Basis for the claim:

ls the claim subject to offset?
a No
[;l Yes

 

As of the petition filing date, the cla|m lsi
Check all that apply.

[;l Contingent

ill unliquidated

0 Disputed

Basis for the claim:

§ $1,731 56

 

 

Date or dates debt was incurred O 7 g 2 O l 8 fame claim Subject to offset?
No
Last 4 digits of account number _ _ _ ___ [l Yes
Official Form 206E/F Schedule ElF: Creditors Who Have Unsecured Claims

page di of_;f

Case 19-13770-|\/|Al\/| Doc 4 Filed 03/25/19 Page 12 of 24
Eagle Arts Academy Inc.

Debtor

Case number (ilknewn)

 

Name

m Additional Page

  

if more space is needed. Continue numbering the lines sequentially,from`the' l
oiadditional NONPRiOR|TY creditors exist, do not fill out or submit this page.` :

 

 

 

 

Amount of claim

 

 

 

 

 

 

 

 

 

 

3._]_ Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: 3 83 _ 7 5
Anne Gannon 'l"ax CO l l e c t:Or PBC Check all lhal apply
n Contingent
El unliquidated
PO Box 3715 U named
m Liquidated and neither contingent nor
West Palm Beach FL 33402 disputed
Basis for the claim:
2 .
Date or dates debt was incurred __ 0 1 9 ls the clalm subject l° °ffsel?
.. 9813 NO
Last 4 digits of account number _ _ _ __ [] Yes
3 _ Nonpriority creditor s name and mai ing address AS of the petition filing date, the claim is: $ $ 915 . 00
BB&T Huffai<:er Insurarice Check all_lhalapply‘
n Contingent
p0 BOX 3 9 0 6 3 5 U Unliquidated
n Disputed
Charlotte NC 28289~0635
Basis for the claim:
Date or dates debt was incurred 0 6 /2 0 l 8 ls the claim subject to offset?
. No
Last 4 digits of account number __ _ _ __ [] Yes
3._ Nonpriority creditor s name and mai mg address AS of the petition filing date, the claim is: $ $944 j 50
Booster Ent;erprises Check all,lhalapply'
n Contingent
1 04 0 0 old Al abama Rd connector #4 0 0 n Uf‘"qu'da‘@d
[:l Disputed
Alpharet:ta , GA 3 0 022
Basis for the claim:
Date or dates debt was incurred 0 9 / z 0 l 7 lith clalm sub]e°l l° °Hsel?
O
Last 4 digits of account number __ __ __ __ C| Yes
3. Non riorit creditor s name a d mailin address
g p y n g As of the petition filing date, the claim is: $2 3 l 9 6 7 - 00

Charter Schoc)l Management Corporat:ion Checka//fhaf€tl>l>ly4

 

43460 Ridge Park Dr.,

El Contingent

Su it@ 1 0 0 E] unliquidated

l:l Disputed

 

Temecula , CA 92590

 

Date or dates debt was incurred

Last 4 digits of account number

Comcast Business

3._]_~__} Nonpriority creditor’s name and mailing address

Basis for the claim:

May- July 2 0 1 8 ls the claim subject to offset?
*~ “““ "_"“'“"“ a No

_____._ ij Yes

As of the petition filing date, the claim is:
Check all that apply.

 

PO BOX 37601

L_.l Contingent
n Un|iquidated
n Disputed

 

Philadelphie, PA 19101-0601

 

Last 4 digits of account number

 

Official Form 206E/F

Basis for the claim:

Date or dates debt was incurred F@b 2 0 1 8 "Apri l 2 0 l 9 ls the claim subject t° °ffsel?

2§~_ u&

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

 

$ $31,355.47

 

 

pageiéoizii

Case 19-13770-|\/|Al\/| Doc 4 Filed 03/25/19 Page 13 of 24

Eagle Arts Academy Inc.

Debtor Case number (lrknown)
Name

l=n Additional Page

 

       
 

Amount of claim

 

 

 

 

 

3.1_§ Nonpriority creditor’ s name and mailing address As of the petition filing date, the claim is: 15 9 0 0
Companion Corporation wwwa”mmamu $ '
E] Contingent
1 8 3 1 Fori; Union Blvd. El unliquidated
[] Disputed
_ l:] Liquidated and neither contingent nor
Salt Lake Clty, UT 84121-3041 disputed
Basis for the claim:
Date or dates debt was incurred 0 3 / 2 0 l 8 ls this °lalm subject l° °ffsel?
o

Last 4 digits of account number __________ Cl Yes

 

 

 

3.§ Nonpriority creditor’s name and mailing address

 

 

As of the petition filing date, the claim is: 4 0 0 0 _ 00
Curri culum AS Soc iates LLC Check all that apply. $

El Contingent
PO Box 4 1 1 9 L'.l unliquidated

n Disputed

 

Woburn, MA 01888-4119

 

Basis for the claim:

Date or dates debt was incurred M 7 §ltoN he claim subject t° offset?
Last 4 digits of account number l;l Yes

 

 

 

lj . . , " n
3._ Nonpriority creditor s name and mailing address AS of the petition fiiing date, the claim is: $ 5 9 0 0 . 56

 

 

CintaS COI`pOrat ion Check all that apply.
n Contingent
PO Box 6 3 0 9 1 0 El unliquidated
Disputed

 

Cincinnaiti,

 

Basis for the claim:

Date or dates debt was incurred F€b _Apri l 2 O 1 8 the Claim Subjecf to Offset?
No

Last 4 digits cf account number __ _ _ _ El Yes

 

 

3.1_§ Nonpriority creditor’s name and mailing address

 

 

 

As of the etition filin date, the claim ls:

DiXi€ Mark€ting Checka//¢:atapp/yi g $ $l’ 479 ' 00
ij Contingent

PO Box 63 4 El unliquidated
n Disputed

Hart:selle, AL 35640

 

Basis for the claim:

Date or dates debt was incurred Feb -May 2 0 l 8 lthi: claim subject to offset?
‘ o

Last 4 digits of account number ____ ___ _ _ m Yes

 

 

 

3.`L_ Nonpriority creditor’s name and mailing address

As of the petition filing date, the claim is: $ $24 6 0 _ 57

 

 

E Rate Advantage, LLC Checkallthatapp/y.
_ _ D Contingent
106 L1lac Drlve [] Unliquidated
Cl Disputed

 

Annandale, NJ 08801

 

Basis for the claim:

 

 

 

Date or dates debt was incurred Feb 2 0 1 7 lESitlle claim subject l° °lfset?
No
Last 4 digits of account number __ ________ [] Yes
Official Form 206E/F Schedule ElF: Creditors Who Have Unsecured Claims page\é ofg

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 14 of 24

Eagle Arts Academy Inc.
Debtor

Case number ()rkndwn)

 

Name

Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount of claim
3.1_1__ Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: l l 4 3 8 _ 4 5
De Lage Landen Financial Services Check all lhalapply- $
g Contingent
Unliquidated
_ _ Cl Liquidated and neither contingent nor
Basis for the claim:
Date or dates debt was incurred MaJ-”Ch' June 2 0 1 3 E§he clalm subject l° °ffsel?
No
Last 4 digits of account number 5 q 8 8 _ _ El Yes
3';~ Nonpriority creditor s name and mailan address As of the petition filing date, the claim is: 15 , 3 64 . 44
Element Management; Group Inc . Check all that ai>PlJ/- $
g Contingent
Unliquidated
76 0 NE 4th Court m Disputed
Boca Raton, Fl 33432
Basis for the claim:
Date or dates debt was incurred March" June 2 0 1 8 ls tug clalm Subj°cl l° °ffsel?
0
Last 4 digits of account number _ ___________ l;l Yes
lj . . . , . .
3.___ Nonpriority creditor s name and mailing address As of the petition filing date, the claim is: $ l 8 91 l 2 5
Florida Department of Health PBC Check a”‘lhat app/y'
g Contingent
PO BOX 2 9 4th Floor Unliquidated
Cl Disputed
West Palm Beach, FL 33402 ~0029
Basis for the claim:
Date or dates debt was incurred ls tug clalm subject t° °ffscl?
o
Last 4 digits of account number _________ ___ El Yes
20N lit dit’ d iii dd
g F°;Il:' °' y °'e °' s name an ma ng a '°ss As of the petition filing date, the claim is: 3 5 3 52 . 14
check all that apply. $
l:l Contingent
General Mai l Fac i 1 i ty Cl unliquidated
n Disputed
Miami , Fl 33188-0001
Basis for the claim:
Date or dates debt was incurred MAY- JULY 2 0 1 8 ls the clalm subject l° °ffsct?
No
Last 4 digits of account number E§E_ _ El Yes
.2 N i l i ' d iii dd
§_:]l °npr °': fy cred for s name an ma ng a ress As of the petition filing date, the claim is: 14 17 _ 5 0
Florlda Department of Health Check a” that apply $
l:l Contingent
4052 Bald Cypress Way Bid-Bol n Unliquidated
Ei Disputed
Tallahassee , Fl 32399~1'729
Basis for the claim:
Date or dates debt was incurred March 2 0 l 7 l tug °lalm subject l° °ffsct?
0
Last 4 digits of account number 0_3__;_7_.._ ___ l:l Yes

 

 

 

official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page l_l’l/of if

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 15 of 24

Eagle Arts Academy Inc.
Debtor

Case number (lrkndwn)

 

Narne

Additional Page

 

331 Nonpriority creditor’s name and mailing address

 

 

 

 

Amount of claim »

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

660 U.S. Highway One, 3rd Floor

 

North Palm Beach, Fl 33408

 

Last 4 digits of account number

 

Date or dates debt was incurred Feb"AugUSt 2 0 18

 

As of the petition filing date, the claim is: 14 9 _ 1 3
Federal Expres S Check all that apply.
m Contingent
ill unliquidated
PO BOX 6 6 04 8 l l:] Disputed
n Liquidated and neither contingent nor
Dallas, TX 75266-0481 disputed
Basis for the claim:
Date or dates debt was incurred 2 0 1 8 §th; clalm subject t° °ffsel?
0
Last 4 digits of account number iz_e__Z____ n Yes
3.2__ Nonpriority creditor s name and mailing address AS of the petition filing date, the claim is: 5 0 . 0 0
Florida Department of Revenue Check all that apply-
D Contingent
2468 Mentrocentre Bld Unliquidated
l:l Disputed
Wesi; Palm Beach , Fl 33407
Basis for the claim:
0 8 2 0 l 8
Date or dates debt was incurred / -thr:" elelm subject t° °ffset?
" o
Last 4 digits of account number _§_9_5_:_3___ ___ El Yes
2 4 . . . , .
3"'~ Nonpn°my cred't°r s name and meaning address As of the petition filing date, the claim is: 5 0 0 . O 0
Frog Street Press Inc . Check ali that apply. $
L:l Contingent
800 Induei;rial Blvd. Suite 100 m Unliquidated
n Disputed
Grapevine , TX 76 05 l
Basis for the claim:
Date or dates debt was incurred 1 l / 2 0 l 7 §th clelm subje°l l° °flset?
o
Last 4 digits of account number ___ _ [] Ves
.2 N iit dit' d ill dd
3 “"' °npr or y ore or s name an ma ng a ress As of the petition filing date, the claim is: 6 0 0 _ 0 0
GG IT Tech Check all that apply. $
El Contingent
13 13 1 55th Road N. El unliquidated
n Disputed
West; Palm Beach, Fl 33411
Basis for the claim:
Date or dates debt was incurred May_ June 2 0 l 8 l tug claim subject l° °ffsel?
o
Last 4 digits of account number ___ __ ____ ____ |:l Yes
2Niitdit' dilidd
§__j °n,pr or y cre or s name an ma ng a mss As of the petition filing date, the claim is: 3 3 86 6 7 5
Ha1 le Shaw & Pfaf fenberg Check all that app/y_ $ ' ~

l:l Contingent
El unliquidated
l:l Disputed

Basis for the claim:

is the claim subject to offset?
No
n Yes

 

Official Form 206E/F

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

Page Eof :Z::l'

Case 19-13770-|\/|Ai\/| Doc 4 Filed 03/25/19 Page 16 of 24

Eagle Arts Academy Inc.
Debtor

Case number (irkndwn)

 

Name

Additional Page

 

3._§_] Nqnfriorit creditor’s na_me and mailing address
H1 1 ork Servlces Corporatlon

 

PO BOX 350155

 

Ft. Lauderdale, Fl 33335-0155

 

Date or dates debt was incurred Oct 2 0 17 _April 2 0 18

Last 4 digits of account number

As of the petition filing date, the claim is:
Check all that apply.
n Contingent
El Unliquidated
El Disputed
Liquidated and neither contingent nor
disputed

Basis for the claim:

is the claim subject to offset?
@ No
m Yes

 

Amount of claim

$18,488.61

 

 

3._2_€ Nonpriority creditor’s name and mailing address

Charter PB Wei|ington 2, LLC

 

 

 

19950 W. Country Club Drive
Su1te 800

 

Averltura, FL 33180

 

Date or dates debt was incurred June 2 0 l 8

Last 4 digits of account number

As of the petition filing date, the claim is:
Check all that apply.

Cl Contingent

El Unliquidated

Cl Disputed

Basis for the claim:

l the claim subject to offset?
No
n Yes

$ 794,465.59

 

 

3.2_j Nonpriority creditor’s name and mailing address

 

 

 

 

 

 

 

 

 

 

 

393 East Drive

 

Melbourne, Fl 32904

 

Date or dates debt was incurred June 2 0 l 8

 

Cl Contingent

ill unliquidated
C] Disputed

Basis for the claim:

ls the claim subject to offset?

As of the petition filing date, the claim is: $2 , 5 0 0 ~ 0 0
King & Walker , CPAS , PL Check all that SPPLV-
n Contingent
2803 W. Buech Blvd #106 Ci Unliquidated
n Disputed
Tampa Fl 33618
Basis for the claim:
Date or dates debt was incurred May 2 0 l 8 lth clalm sl“l’ject t° offset?
0
Last 4 digits of account number ___ _ _ _ [:| Yes
3.3 N i it creditor’s name and mailin address
_-Cl °“l" °' y s As cf the petition filing date, the claim is: $2 0 0 0 _ 0 0
Mej ia Cleaning Service Check all lhalapp'y~
§ Contingent
4 3 6 6 Minerva Drive Unliquidated
l:\ Disputed
Melbourne, Fl 32904
Basis for the claim:
Date or dates debt was incurred FebU-rary 2 0 l 8 the clslm "“ll~"j"ct l° offset?
No
Last 4 digits of account number ___ ___ ij Yes
. 3 N 'orit dit ’ name and mailin addr
3__j' °np" y ore or s g ess As of the petition filing date, the claim is: $ 23 6 - 2 5
Moree Communications Inc, wwwa”mmmmm

 

 

 

in No
Last 4 digits of account number _________ L__] Yes
. » tr cf
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page Yof _;Z;

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 17 of 24

Eagle Arts Academy lnc.

Debtor Case number (llknewn)
Name

Additional Fage

spaceiis'needed. Co_ntin,ue numbering the iines`is"equentiaiiy fromt
addrition'al'N'O_NPR|ORi`l'~Y creditors exist,, do not fill out or submit this'p`age;' t g

 
  

 
 

Amount of claim

3.;? Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: 704 _ 2 2
Of f ;`L ce Depot Check all that apply- $

n Contingent

Cl unliquidated

 

 

n Disputed
PO BOX 14 13 n Liquidated and neither contingent nor
Charlotte, NC 28201-1413 disputed

 

Basis for the claim:

 

 

Date or dates debt was incurred June 2 0 l 8 lth; claim Subject to °"Sef?
o
Last 4 digits of account number 31 § ____ _ [] Yes
.3 3 ' ' l v 'i' d
3 _ Nonpriority creditor s name and mai mg ad ress As of the petition filing date, the claim is: 162 5 . 0 0
Palm Beach F:'Lre Equipment; Co Check all that aPPlV~ $

 

 

g Contingent
_ Unliquidated
3965 A 10 Investment Lane n Disputed

Rivera Beach, Fl 33404

 

 

Basis for the claim:

Date or dates debt was incurred January 2 0 l 8 ls tug claim subject t° offset?
0

Last 4 digits of account number ___ ____ _ _ l:] Yes

 

 

3._3;_% Nonpriority creditor’s name and mailing address

Pitney BOWeS As of the petition filing date, the claim is: $ 1 8 0 8 _ 8 l

Check all that apply.
m Contingent
PO Box 371874 El unliquidated
D Disputed

 

 

 

Pit'CSburgh PA 15250-78'74

 

Basis for the claim:

Date or dates debt was incurred S€ Qll 2 0 1 8 gum claim subject ‘° °ffs°t?
No
Last 4 digits of account number 2 9 51 _ _ [_`_l Yes

 

   

3.3_§ Nonpriority creditor’s name and mailing address

 

 

 

 

 

 

 

As of the petition filing date, the claim is: 2 1 18 , 4 1
Progre S SuS 'I'herapy Check all that apply. $
U Contingent
75 Remitl:ance Drive Suil;e 6221 n U_nl'qu'dafed
El Disputed
Chicaqo, IL 60675~6221
Basis for the claim:
Date or dates debt was incurred Aprl l 2 O l 8 ls th; claim subject to offset?
o
Last 4 digits of account number _ ____ __ 3 Yes
3.3 MN}§n` nom e`§e'ei{ens}§a'n§e end minn games
j p y . g As of the petition filing date, the claim is: l 0 32 ‘ 0 0
Protectlve Pest Control Inc. Check all lhatapp/y_
1 n Contingent
82 11 Bama Lane Sult@ 2 Cl unliquidated
n Disputed

 

West Palm Beach, Fl 33411-3786

 

Basis for the claim:

Date or dates debt was incurred aprl l _ May 2 0 1 8 lime claim Subje°t t° offset?
No

 

 

Last 4 digits of account number 3 7 0 2 [;] Yes

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page ll of _Z/\j

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 18 of 24

Eagle Arts Academy Inc,

Debtor Case number (ifi<ndwn)
Name

|=E Additional Page

" cells needed tContinue numbering the lines sequentially from he

           
 

Amount of claim

 

3.§_j Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: $ 10 l 3 l 8 _ 2 7

 

Prime Rate Premium Finance Corp Che°kalllhalapply~
l:l Contingent
l;l Unliquidated

 

 

PO Box 5 8 0 0 l 6 El Disputed
l;l Liquidated and neither contingent nor
Charlol:te, NC 28258-0016 disputed

 

Basis for the claim:

Date or dates debt was incurred Mal”Ch ‘ J 111 2 2 0 1 3 lime claim Sublect to offset?
No
Last 4 digits of account number 3 l l 0 [] Yes

 

3._3_§ Nonpriority creditor’s name and mailing address

 

 

As of the petition filing date, the claim is: 2 9 , 3 78 , 4 0
Sunl; rust Bank cheek all that apply. 3

n Contingent
PO BOX 4 0 4 4 6 8 n Unliquidated

i:l Disputed

 

Atlal'lta, GA 30384-4468

 

Basis for the claim:

Date or dates debt was incurredDec 2 0 1 7 ` May 2 0 l 8 ls the claim Sublect t° offset?
No
Last 4 digits of account number 1 0 _'_7_£ __ __ n Yes

 

 

3.§§ Nonpriority creditor’s name and mailing address

 

 

As of the etition fiiin date, the claim is:
Supplyworks Check all tl?at app/y, g $ 3 8 1 ' l 9
CI Contingent
PO Box 404468 iii unliquidated
Disputed

 

Atlanta GA 30384

 

Basis for the claim:

Date or dates debt was incurred February 2 0 l 8 l the claim subject to offset?
No
Last 4 digits of account number 6 0 _____Oi _ ___ C] Yes

 

.4 Nriorlt ditor’ n e and malli l addr
§ °np y cre s am ng ess As of the petition filing date, the claim is: $ 15 00 ~ 75

 

 

Sun Life Financial check allthatapp/y_
n Contingent

PO Bc>x 843300 Cl unliquidated
El Disputed

 

KanSaS City MO 64184-3300

 

Basis for the claim:

Date or dates debt was incurred Apri l 2 0 l 8 - June 2 0 l SEIthe claim subject to offset?
No

Last 4 digits of account number _ __ ___ ____ n Yes

 

 

 

 

 

 

 

 

 

 

 

3.4 en r it credit '”~e"ne'me"" u`n§£iiin""" "uur'es`e "' " '
_ p or y or an g a As of the petition filing date, the claim is: 2 5 O 0 - 0 0

WPTV- Scripps Media Inc . Check all that apply. $

U Contingent
PO BOX 116871 m Unliquidated

ill Disputed

Atlanta GA 30368-6871
Basis for the ciaim:

Date or dates debt was incurred l‘°’.the claim subject l° °lfsel?

No
Last 4 digits of account number _ ___ ___ ___ n Yes
Official Form 206E/F Schedule ElF: Creditors Who Have Unsecured Claims pagel§ of ;`;l'

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 19 of 24

Eagle Arts Academy Inc.
Debtor

Case number (irknawni

 

Name

l=u Additional Page

 

34

Nonpriority creditor’s name and mailing address
Studies Weei<:ly Inc .

 

1140 North 1430 West

 

Orem UT 84057

 

Date or dates debt was incurred May 2 0 l 7

Last 4 digits of account number

 

3.4_:_)> Nonpriority creditor’s name and mailing address
Thyssen Krupp Elevator Corporat ion

 

 

 

PO BOX 933004

 

Atlanta GA 31193-3004

 

Last 4 digits of account number

 

S.ij Nonpriority creditor’s name and mailing address
Toshibia Financ ial Servi ces

Date or dates debt was incurred 2 0 1 7 and 2 0 l 8

 

PO BOX 790448

 

St. LOuiS, MO 631'79~0448

Last 4 digits of account number

3.:1_§ Nonpriority creditor s name and mailing address
Toshibia Business Solutions USA

Date or dates debt was incurred Jal'l 2 0 18 _April 2 O 18

 

PO BOX 402709

 

Atlanta GA 30384-2709

 

Date cr dates debt was incurred l 0 / l 7 ` 0 5/1 8

Last 4 digits of account number

 

3.4_§ Nonpriority creditor’s name and mailing address
Simplex Ginnell

 

Dept Ch 10320

 

Palantine, IL 60055~0320

 

Date or dates debt was incurred

Last 4 digits of account number

 

Official Form 206ElF

October 2017

 
 

Amount of claim

As of the petition filing date, the claim is:

4 5 6 9 . 2 5
Check all that apply. $

 

El Contingent
Unliquidated

m Disputed

m Liquidated and neither contingent nor
disputed

Basis for the claim:
l he claim subject to offset?

No
[;l Yes

 

As of the petition filing date, the claim is:
Check all that apply.

3402 . 80

 

n Contingent
Ei unliquidated
El Disputed

Basis for the claim:

is the claim subject to offset?
m No

Yes

 

As of the petition filing date, the claim is:

4 8 4 9 . 2 0
Check all that apply. $

 

n Contingent
Unliquidated
Disputed

Basis for the claim:

l the claim subject to offset?
No
cl Yes

 

As of the petition filing date, the claim is:

Check all that apply. $ 7 0 5 3 ' 7 l

 

n Contingent
n Unliquidated
i:l Disputed

Basis for the claim:

ls the claim subject to offset?
§§ No
Cl

Yes

 

As of the petition filing date, the claim is:

$ 1 3 3 0 . 9 9 6
Check all that apply.

 

n Contingent
Ei unliquidated
n Disputed

Basis for the claim:

 

ls the claim subject to offset?
No
Ves

 

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

page fof _?/_L/

Case 19-13770-|\/|A|\/| Doc 4 Filed 03/25/19 Page 20 of 24
Eagle Arts Academy Inc,

Neme

l=n Additional Page

Debtor

 

Case number (ill<newn)

  
 
 

    

 

~ centinue;numberingthe iine`e;seq`ueniiall

, t A tfli
~~ _ QNrpRjQRj-[_Yacr'editors`exis`t,»do;,not_fi|iqut,or submitt_hi j moon o cam

3.:1_] Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: ll 0 0 0 0
Tandem Interactive, Inc . Check 8” that app/y~ $ '

l:l Contingent
El unliquidated
1700 E. Las Olas Blvd Sl;e 301 El Disputed

Li uidated and neither conlin ent nor
Fori; Lauderdale , Fl 3 3 3 01 disputed g

 

 

 

Basis for the claim:

Date or dates debt was incurred Aprl l 2 0 l 8 ls the claim subject to offset?
No
Last 4 digits of account number _ _ n Yes

 

 

3.£? Nonpriority creditor’s name and mailing address

 

 

. As of the petition filing date, the claim is: 6 l 2 08 ~ 71
Unlted Healthcare Check all that apply. $
g Contingent
Unliquidated

 

Palatlne, IL 60094-4017

 

Basis for the claim:

 

 

 

 

Date or dates debt was incurred thru 0 8 / 2 0 l 8 )§th; claim subject t° °ffset?
0
Last 4 digits of account number 6 1_3’_5___ ____ __ [] Yes
4 9 . . . , . . ' `
3._ Nonpriority creditors name and m'aiiing address As of the petition filing date, the claim is: 11 , 66 1 , 5 0
US Bank Equ1pment Flnance check all that apply. $
n Contingent
PO BOX 7 9 04 4 8 n Unliquidated
Disputed

 

St. LOU.;'LS, MO 63179-0448
Basis for the claim:

Date or dates debt was incurred Juan 2 0 1 8 ~ June 2 0 1 815 the claim subject to offset?

    

 

 

 

 

g No
Last 4 digits of account number _ _ __ _,_ El Yes
3. SF onpr orl y cre tor s nameand mailing address 8 8 8 5 3 l
‘°°' ' As of the petition filing date the claim is: ' '
Var Technology Flnance Check a,lthatapply. ’ $
E\ Contingent
PO BOX 7 9 04 4 8 El unliquidated
El Disputed

 

St LOuiS, MO 631'79~0448

 

Basis for the claim:

Date or dates debt was incurred Feb 2 0 l 8 ' Aprl l 2 0 l 8 ls the claim subjec' t° °ffset?

 

 

 

 

 

NO
Last 4 digits of account number _ __________ n Yes
3._5_5_}1Nonpriority creditor s name and mailing address As of the petition filing date, the claim is: 2 22 1 _ 72
Wa l Sworth Check a// that apply. $
m Contingent
PO Box 3 1 0 2 8 7 Ei unliquidated
n Disputed

DeS Moines, IA 50331-028'7

 

Basis for the claim:

March 2017-June 201 .
Date or dates debt was incurred §§ the claim subject t° offset?

 

 

 

72 § No
Last 4 digits of account number 3_9___ __ __ Cl Yes
Official Form 206ElF Schedule E/F: Creditors Who Have Unsecured Claims

paee@of §§

Case 19-13770-|\/|Ai\/| Doc 4 Filed 03/25/19 Page 21 of 24

Eagle Arts Academy Inc.
Debtor

Case number (lrlmewn)

 

Name

Additional Page

 

 

 

 

 

Amount of claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12300 Forest Hill Blvd

 

Wellington, FL 33414

 

Date or dates debt was incurred 2 0 l 8

Last 4 digits of account number 16£’__

 

3_§._2 Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: 3 5 0 0 . 4 9
Wast;e Management Inc of Floric`la Check all that apply.
l:l Contingent
PO BOX l 0 5 4 5 3 Ci unliquidated
ill Disputed
a Liquidated and neither contingent nor
Atlanta, GA 30348~5453 disputed
Basis for the claim:
2018 ith lim b' tt ff t?
Date or dates debt was incurred s § c a su je° ° ° se
o
Last 4 digits of account number 319 E____ El Yes
.5 l ’ il
3 ___j Nonprior ty creditor s name and ma ing address As of the petition filing date, the claim is: 14 1 , 4 70 . 92
We i S S Handl er & Cornwe 1 1 PA Check all lhal app/y-
Cl Contingent
2255 Glades Road Suite 218~A n u,“"qu'uated
n Disputed
Boca Raton , Florida 3343 1 ~ 73 92
Basis for the claim:
Date or dates debt was incurred ls ms °'ajm subject t° °ffset?
0
Last 4 digits of account number ___ _ l:l Yes
5 . . . , . .
3._j Nonprlot'lty creditor s name and mailing address AS of the petition filing date, the claim is: 12 76 t 07
Welllngt:on Ut 1 lltles Check all that apply. 3
n Contingent
PO BOX 3 1 63 2 n Unliquidated
n Disputed
Tamloa Florida 33631*3632
Basis for the claim:
Date or dates debt was lncurred March 2 0 1 8 ' May 2 0 1 as ms claim subject t° °ffsej?
o
Last 4 digits of account number l 9 li _ ____ _ Yes
.5 N ll dit' d lll dd a
§ °"p' °' ty °'e °' s name an ma ng a mss As of the petition tiling date, the claim is: t 5 14 l t 0 1
Windstream I-Ioldings LLC Check all that apply. '
l:.l Contingent
PO BOX 9001013 Unliquidated
Disputed
Louisville , KY 40290 - 1013
Basis for the claim:
Date or dates debt was incurred ls tug claim subject t° °ffset?
0
Last 4 digits of account number _9];§’_7_ _ Cl Yes
.5 N l it dlt ’ am d ill ddres
3_~:§’j °"p' °r y_°'e °r s n e an me “9 a s As of the petition filing date, the claim is: 2 5 0 . 0 0
The V1 l lage Of We l l 1 ngt 01'1 check a// that apply. $

 

n Contingent
El unliquidated
l:l Disputed

Basis for the claim:

is the claim subject to offset?
No
l;l Yes

 

Official Form 206ElF

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 2 tjf ___;)_\_\`j

Case 19-13770-|\/|Ai\/| Doc 4 Filed 03/25/19 Page 22 of 24

Eagle Arts Academy Inc.
Debtor

Case number (irknewn)

 

Name

Additional Page

 

3.§_§ Nonpriority creditor’s name and mailing address
Florida Department of Revenue

 

Payroll Taxes
P.O. Box 6510

 

Tallahassee, FL 32314~6510

 

Date or dates debt was incurred

Last 4 digits of account number §§ _

2017-2018

 

Amount of claim

As of the petition filing date, the claim is:

2 4 0 , 0 0 0 . 0 0
Check all that apply. $

 

El Contingent

iii unliquidated

ij Disputed

m Liquidated and neither contingent nor
disputed

Basis for the claim:

the claim subject to offset?
No
n ¥es

 

3.__| Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:
Check all that apply.

 

Cl Contingent
Ei unliquidated
C\ Disputed

Basis for the claim:

is the claim subject to offset?
l:l No
m Yes

 

3.___ Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check all that apply. 3
l:l Contingent

El unliquidated

a Disputed

Basis for the claim:

ls the claim subject to offset?
m No
n Yes

 

3._| Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was lncurred

Last 4 digits of account number

As of the petition filing date, the claim is:

 

cheek all that apply. $
n Contingent

El unliquidated

j;l Disputed

Basis for the claim:

is the claim subject to offset?
El No
n Yes

 

3.__[ Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

As of the petition filing date, the claim is:
check all that apply. $

 

j:l Contingent
ill unliquidated
l;l Disputed

Basis for the claim:

is the claim subject to offset?
\:l No
ij Yes

 

 

Official Form 206ElF

Schedule ElF: Creditors Who Have Unsecured Claims

pag;;;lof j

Case 19-13770-|\/|Ai\/| Doc 4 Filed 03/25/19 Page 23 of 24

Debtor

must Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examp|es of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

4.1.

4.2.

4.3.

4.4.

41.

4.5.

4.6.

4.7.

4.8.

4.9.

 

 

Nerrle

Name and~maillng address

 

 

Case number ()n<nawn)

if no others need to be notified for the debts listed in Parts 1 and 2, do not fill outer submit this page. |f additional pages are needed, copy the next page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.10.

 

 

 

 

 

4.11.

 

onwlnleh line in Part 1 or Partz le the l_aet4`dlgi`te et t
related creditor (if any) listed? account numbef, jf
, any ` ~
Revenue Systems Line 3~3
3162
P0 Box 15257 Cl Net listed Explain _ -_ _ -
Clearwater Fl 33766-5257
Synter Resource Group LLC Line 3'22 1262
PO BOX 63247 El Not listed Explain _ __ __ _
North Charleston SC 29419-3247
voss & K1e1n Line 3.27
49 N' Federal HWY Sulte 316 \;l Notlisted.Expiain ---__»-
Pompano Beach, Florida 33062
Caine & Weiner Line 3-34 2955
4
HU BOX bbd 5 j;] Notiisted. Exp|ain _ _ -_ _
Sherman Oaks, CA 91413
Line
El Not iisted. Exp|ain -- _ -- ~_
Allen Maxwell & Silver Line 3'34 2955
PO BOX 540 l:l Not iisted. Explain -_- _ - -_
Fal]£` lJB.Wn NJ 0/410
Szabo Associates Inc Line 3'41
3355 Lenox Road NE Suite 945 L__l Not listed Exp|ain _______
Atlanta, Ga 30326~1332
. , 3 . 55
Access Recelvables Management L'“e 9157
PO BOX 1377 n Not|isted. Exp|ain _ -- _ --
Cockeysville MD 21030~6377
Frank, Weinberg & Black, PL Line 3'28
David W. Black, ESq~ El Nol listed Explain _~_____
7805 SW 6th Court, Plantation Fl 33324
Line
ill Not listed Exp|ain ~__ _ __ ~_
Line
El Not listed Explain _ _~ _ __
Line
El Nnt listed Explain ~_ _ -- _

 

 

Ofnciai Form 206ElF

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

 

paleer 85

Case 19-13770-|\/|Ai\/| Doc 4 Filed 03/25/19 Page 24 of 24
Eagle Arts Academy Inc.

Name

Debtor Case number (irkhewn)

 

m Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

 

1 9 3 , 8 8 5 . 8 9
5a. Total claims from Part1 5a.
1,642,712.97
5b. Total claims from Part 2 5b. +
50. TotalofParts1and2 5 $ 1,836,598.86
Lines 5a + 5b = 50. c`

 

 

 

 

 

 

Official Form 206ElF Schedule ElF: Creditors Who Have Unsecured Claims page;gfof Q_Y:

